Case 1:21-cv-00390-TSC Document1 Filed 02/09/21 Page 1 of 7

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

 

 

Jiemin Bai, pro se )
41-12A Main Street 2nd Fl E53 ) Docket Number:
Flushing, NY 11355 ) Civil Rights Action: 42 USC 1983, 1981
Plaintiff ) False Arrest, False Imprisonment; Malicious
) Prosecution; Battery, Assaults, and Civil Conspiracy
Vv. )
)
Michael Sherwin )
Acting U.S. Attorney for DC ) Case: 1:21-cv-00390 JURY DEMAND
555 4" Street, NW ) Assigned To : Chutkan, Tanya S.
Washington, DC 20001 ) Assign. Date : 2/9/2021
) Description: Pro Se Gen. Civ. (F-DECK)
Jessie K. Liu )
Formerly U.S. Attorney for DC )
In her both official and Personal Capacity )
440 New York Avenue, NW )
Washington, DC 2005 )
)
Defendants )
iT RECEIVED
COMPLAINT |
Nature of the Case Angela D. Caesar, Clerk of Court
U.S. Distriet Court, District of Columbia

 

1. This is a civil rights and civil tort case filed by victim Jiemin Bai, a political dissident and an
outspoken critique against the totalitarian Chinese communist dictatorship.

2. Plaintiff is a political asylee currently residing at the City of Flushing, State of New York;

3. While Mr. Bai was exercising his 1 Amendment rights in peaceful protests against visiting
Chinese dictator, vice prime minister Liu He, in front of Commerce Department, in Washington,
DC condemning the universally condemned anti-humanity crimes committed by the totalitarian
regime of the People’s Republic of China (PRC) under the raign of Chinese Communist Party
(CCP), an infamous totalitarian ruling bloc, DC police and the Secret Service personal rushed to
subdue the Plaintiff by force and violence.

4. Plaintiff was arrested and detained for his peaceful demonstration against the totalitarian PRC,
together with several other fellow protesters. It is not unusual that protesters were arrested and
briefly detained and released shortly after with like a $50 fines or so. What appears excessive and

outrageous is that the U.S. prosecuting team under the oversight of then US attomey for.DC snow yy 9 ge D

;
a fee GP ee OD oe

I

FEB 09 2021

Clerk, U.S. District and
Bankruptcy Courts
10.

11.
12.

13.

14.

15.

16.

17.

18.

Case 1:21-cv-00390-TSC Document1 Filed 02/09/21 Page 2 of 7

ousted, Jessie K. Liu, insisted to deal with these special Chinese protesters differently. All of them
were charged either by felony or criminal misdemeanors.
Mr. Bai was charged for felony up to 20-year imprisonment (19-CR-34) apparently selective
prosecution apparently under the auspices of Defendant Jesse K. Liu for such a frivolous criminal
charge highly likely to please her CCP patrons.
On the other hand, Defendant Jessie K. Liu placed Plaintiff inside the cell for totally 8 days.
Plaintiff was coerced to go through psychiatric examination;
Though Plaintiff does not have psychiatric history, he was coerced twice for psychiatric evaluations
and was coerced to be jailed in a cell with inmates who did have mental troubles and scary violent
propensity under Mr/ Liu’s special arrangement.
Plaintiffs defense counsel filed motions for acquittal based upon vindictive prosecution, Defendant
Liu, who knew and should have known that such a malicious prosecution should have been
properly dismissed for vindictive prosecution in suppression of his 1 Amendment.
Due to Defendant’s motive to single out the Plaintiff for felony charge, knowing its wrong, for
maximizing Plaintiffs pain and suffering, she ordered, by misleading the Court, to have Plaintiff to
wear electronic surveillance device at the Plaintiff's left ankle, having caused Plaintiff left ankle
traumatized with acute infection. Plaintiff was hospitalized for left ankle infection with high fever
reached 103 degree.
Plaintiff had suffered pain and sufferings for several months after he was discharged by the hospital.
With the impasse of plea bargain, a jury trial was scheduled. On December 12, 2019, the criminal
jury for the U.S. District Court for the District of Columbia unanimously found Plaintiff not guilty.
The Hon. Royce Lamberth dismissed the case on December 13, 2019, based upon the Jury verdict.
Yet the Plaintiff suffered great damages both physically and psychologically.
Prosecution initiated by Jessie Liu was vindictive in suppressing Plaintiff's peacefully exercising
his 1 Amendment rights, while defendant Liu persistently refused to drop;
Defendant Liu knew or should have known that to viciously bite on an innocent citizen without
proper and lawful cause is a vindictive prosecution, which trigged false arrest, excessive violent
force; false arrests, and malicious prosecution,
The electronic monitoring device which Defendant insisted to physically attach to Plaintiffs body,
particularly because of her false claim seeking for sentencing up to 20 years for simply picketing, is
the triggering cause all these severe injuries.
Defendant Liu demonstrated her prejudice and ideological bias and discrimination on nationality

and evil motive in pleasing highly likely her foreign Asian patron by accusing before the jury for

2
Case 1:21-cv-00390-TSC Document1 Filed 02/09/21 Page 3 of 7

the Plaintiffs “not loving his own country”, here means CCP ruled PRC. Such a political bias has
proven Defendant Liu’s outreaching, excessive discrimination against the Plaintiffs national origin
by launching such malicious prosecution in vindictive nature

19. Parties:

Plaintiff Jiemin Bai

20. Plaintiff Jiemin Bai is a political asylee of ethnic Chinese origin.

21. Plaintiff Jiemin Bai is currently residing at 41-12A Main Street 2nd Fl E53, Flushing, NY 11355.

22. Plaintiff is a law abiding citizen and a prominent prisoner of conscience.
23. Plaintiff was maltreated in prison and under surveillance such maltreatment has caused his lasting

severe physical pains and suffering.

Defendants:

Defendant Michael Sherwin is an acting U.S. Attorney for the U.S. District of Columbia as the
successor to Ms. Jessie Liu who was ousted in May 2020.

Defendant Sherwin should be held liable for his official capacity for Plaintiff's injury and damages.

Records show that Defendant Sherwin was behaving just following such questionable ideological
pattern of his predecessor Jessie K. Liu.

Defendant Jessie K. Liu

Defendant Jessie K. Liu was formerly the US Attorney for the DC, before she was ousted in May 2020.
Defendant Jessie K. Liu is a U.S. citizen of Chinese or Korean or Chinese Korean ethnicity.

Defendant Liu current place of business is at 440 New York Avenue, NW, Washington, DC 2005

Defendant may have committed such civil rights violations against the Plaintiff by her unsound mind
by all wasteful persecutions ranging from excessive and dishonest charges to coercing the Plaintiff to
accept psychiatric evaluation and putting the plaintiff to expose to mentally trouble immates.

There should be further discovery to expose Defendant Liu’s such abnormal and persecutoral behavior
and the ultimate reasons behind such mood of hatreds towards the Plaintiff.

Defendant Liu’s wild behavior has exceeded the scope of her official capacity. She must be held
personally accountable;

Defendant Liu’s lousy behavior has also violated the APA act.

JURISDICTION AND VENUE
24. This Court has subject matter jurisdiction under 42 USC 1983; 1981; and APA Act.

25. This Court has Federal Question jurisdiction over under 28 U.S.C. § 1331 (federal
Case 1:21-cv-00390-TSC Document1 Filed 02/09/21 Page 4 of 7

question jurisdiction), 28 U.S.C. § 1350 (Alien Tort Claims Statute) and 28 U.S.C. § 1350 (Torture

Victim Protection Act). The Torture Victim Protection Act supplements and confirms the ATS by

providing federal court jurisdiction for acts of torture, as defined by 28 U.S.C. § 1350.

26. This Court also has supplemental jurisdiction over claims arising from violations of

state law because, pursuant to 28 U.S.C. § 1367, the facts in the claims arising from state law are so

related to the Plaintiffs’ claims under federal laws that they form part of the same case or

controversy under Article IIJ of the United States Constitution.

27. This Court also has supplemental and personal jurisdiction over the defendants under the D.C.
Code § 13-422 (2001) or that the court has personal jurisdiction pursuant to the District of
Columbia long-arm statute, D.C. Code, while both Defendants’ place of business is located at the
District of Columbia.

28. Other named and unnamed Defendants are similarly subject to the jurisdiction of this court by
virtue of their corporate ties and/or business contacts and activities in this jurisdiction.

29. Venue is proper in this judicial district pursuant to 28 USC 1391(d), in connection to 28 U.S.C. §
1350;

30. Venue is also proper in this judicial district for all co-defendants in this instant case pursuant to 28

USC 1391(b) and (c).

CAUSES OF ACTION

31. Plaintiffs re-allege and incorporate by reference all preceding paragraphs from 1 to 31 as though
fully set forth herein:

32. Plaintiffs’ causes of action arise under and violate the following laws and regulations:

Civil Rights Action: 42 USC 1983, 1981; False Arrest, False Imprisonment; Malicious
Prosecution; Battery, Assaults, APA violation

FIRST CLAIM FOR RELIEF
Civil Rights violation under 42 USC 1983, and 1981

33. By abusing law, Defendants violated Plaintiff's civil rights not being subject to such ruthless
prosecution s which caused his lasting physical and psychological injury, by usurping and abusing
the Federal justice system in highly likely patronizing hostile foreign master;

34. Such an abuse has exceeded Defendants’ scope of employment; and motivated by discrimination on

account of national origin by racial slur conveying to the jury.
35. These abusive acts violated the APA Act.

Second CLAIM FOR RELIEF: False Arrest
Case 1:21-cv-00390-TSC Document1 Filed 02/09/21 Page 5 of 7

36. Plaintiffs re-allege and incorporate by reference all preceding paragraphs from 1 to 36 as though

fully set forth herein:
37. The arrest of Plaintiff triggering all tortuous acts having injured Plaintiff was caused by the false

arrest.
38. The arrest was false because it was used to suppress the Plaintiff's proper and lawful exercise of his

1** Amendment. Therefore it is the triggering cause of vindictive prosecution.
39. The false arrest triggered Plaintiff's injury.

Third CLAIM FOR RELIEF: False Imprisonment

40. Plaintiffs re-allege and incorporate by reference all preceding paragraphs from 1 to 39 as though
fully set forth herein:

41. The Imprisonment of totally 8-days, including the time Defendants placed the Plaintiff to stay with
mentally troubled inmates with violent propensity is false imprisonment of Plaintiff triggering all
tortuous acts having injured Plaintiff was caused by the false imprisonment.

42. The imprisonment was false because it was used to suppress the Plaintiff's proper and lawful
exercise of his 1 Amendment. Therefore it is the triggering cause of vindictive prosecution.

43. The false imprisonment caused Plaintiff's injury.
Fourth CLAIM FOR RELIEF

Malicious Prosecution

44. Plaintiffs re-allege and incorporate by reference all preceding paragraphs from 1 to 43 as though
fully set forth herein:

45. Defendants knew or should have known that peaceful demonstration by plaintiff to protest the
Chinese communist dictator is a rightful and justified cause and it is protected by our Constitution.
The wild felony prosecution against Plaintiff is in vindictive nature which is highly obvious to
Defendants, yet it bite the Plaintiff so tightly with all her teeth in madness and dis-shaped manner.

46. That selective prosecution coupled with arrest of person and imprisonment of the Plaintiff was
driven by defendants knowing its wrong, yet intentionally attempted it to happen and vigorously

pursued for intentional or reckless vice.

47. Such malicious prosecution caused enormous harm against the Plaintiff.

Fifth CLAIM FOR RELIEF

48. Plaintiffs re-allege and incorporate by reference all preceding paragraphs from 1 to 48 as though
fully set forth herein:

Battery, Assaults

49. Defendants used Handcuffs, foot chains and wastefully Electronic Monitoring devices to engage in
vindictive prosecution against the Plaintiff, knowing their prosecution was vindictive against the
Plaintiff's exercise of his 1‘ Amendment and using such physical means are racially motivated.
Case 1:21-cv-00390-TSC Document1 Filed 02/09/21 Page 6 of 7

50. To force Plaintiff to undergo psychiatric examination against by offensive touch using the hands of
psychiatrist against plaintiff's will, causing his fear, was also a battery and assault.

51. These battery and assault has caused lasting injury against the Plaintiff.

Sixth CLAIM FOR RELIEF: APA Violation

52. Plaintiffs re-allege and incorporate by reference all preceding paragraphs from 1 to 52 as though
fully set forth herein:

53. Defendants outrageous behavior in pursuing such vindictive and frivolous prosecution was outside
the scope of a Federal prosecutors’ code of conducts. Therefore, it is a violation of the APA

provisions.

54. Such a violation of APA provisions caused Plaintiff’s lasting and severe injury.

STATEMENT PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 11(b)(3)

55. Plaintiffs re-allege and incorporate by reference all preceding paragraphs from 1 to 55 as though
fully set forth herein:

56. Due to the unique circumstances of this case, specifically the fact that a substantial

amount of the information is unavailable without the Defendants’ cooperation, all the factual

allegations are made because they “are likely to have evidentiary support after a reasonable opportunity

for further investigation or discovery,” pursuant to Rule 11(b)(3). Fed. R. Civ. P. 11(b)(3)

PRAYER FOR RELIEF

WHEREFORE, the Plaintiffs pray for judgment against all Defendants jointly or severally as follows:

Actual, consequential and damages: $5Million.

For injunctive relief to order the defendants to issue an official apology to the Plaintiff. For costs of the

litigation, including, attorneys’ fees; and

For such other relief as the Court deems just and proper.

Trial of facts by jury is respectfully praved.

Plaintiffs respectfully that all facts of this case be tired by the Jury.
Respectfully submitted this by.

hou Jre mn

/s/Jiemin Bai, pro se
Plaintiff
Dated: December 22, 2020
Case 1:21-cv-00390-TSC Document1 Filed 02/09/21 Page 7 of 7

 

 

 

Ba OUP TAS sar ee

 

 

US POSTAGE PAID

Origin: 171355
. 9 5 02/04/24

 

 

3528810002-09

?>RIORITY®

 

PRIORITY MAIL 2-DAY@

0 Lb 8.80 oz

1] 1004

EXPECTED DELIVERY pay: 02/08/24

To sHp [C003]

I TO:
333 CONSTITUTION AVE
Washington DC 20001 2800

 

USPS TRACKING® NUMBER

MMI

Mi 5150, 6679 9 1035 1937 27

 

ee

 

MAIL

4

ince (restrictions apply).*
srnational destinations.

rm is required.

exclusions see the

y and limitations of coverage.

 

 

JNE RAC m puss wee.

TRACKED # INSURED

UM

PS00001000014

 

EP14F May 2020
OD: 12 1/2x 9 1/2

 

 

To schedule free Package Pickup,
scan the QR code.

 

USPS.COM/PICKUP

PRIORITY MAIL
FLAT RATE ENVELOPE

PRESS FIRMLY TO SEAL /

POSTAGE REQUIRED ;

 

| From: ]

NING YE, ESQ.
438-11 38th Ave, 1A
Flushing, NY 41354 até
Fol: 718-886-1370 Fax: 718-228-5

Thy Cle k ie: onl

t Co r
he ot Columbia
332 (onétipiien Ave. NW

(N)ashingeon, DC-20?0|

| Ld

 

This packaging is the property of the U.S. Postal Service® and is provided solely for use in sending Priority Mail® and Priority Mail International® shipments.

 

Misuses may be a violation of fedéral law. This package is not for resale. EP14F © U.S. Postal Service; May 2020; All rights reserved.
